Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 6-10, 16 and 17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 8, 11 and 15 are amended, claim 5 is canceled, claims 16 and 17 are added, and claims 1-4 and 6-17 are pending.
Pending claims 1-4 and 6-17 are allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art Zeng et al. (US 2011/0008542 A1) teaches an ink jet recording material comprising a supporting substrate, a first bottom base coat on the supporting substrate, and a second topcoat layer on the first bottom base coat, wherein the supporting substrate can be cloth or nonwoven fabric.  Zeng teaches the second topcoat layer comprises binders such as polyacrylic acid and polyurethane, wherein the polyacrylic acid and polyurethane in the topcoat layer meet the claimed first and second crosslinked polymeric network.  Since the substrate is cloth or fabric, it would have pore spaces in a manner as claimed.  Zeng teaches the ink jet recording material further comprises a coating on the backside opposite first bottom base coat.
However, Zeng does not teach or suggest: (1) the polyacrylic acid and polyurethane collectively represent from about 80 wt% to about 99 wt% of a total weight of the topcoat layer as recited in claims 1, 11 and 15; (2) the polyacrylic acid and/or polyurethane have a weight average molecular weight from 300,000 Mw to 1,000,000 Mw as recited in claim 8; and (3) the coating on the back side has a waterproof agent selected from the group consisting of polyvinylidene chloride, a polyolefin, poly(ethylene terephthalate), a wax, perfluorooctane sulfonate, perfluorooctanoic acid, a hydrogen siloxane, a long chain hydrocarbon, and a modified fatty resin as recited in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
February 10, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785